235 F.2d 959
James E. EDWARDS, Warden, Cross-Appellant,v.Troy Lee EAVES, Cross-Appellee.
No. 12636.
United States Court of Appeals Sixth Circuit.
June 6, 1956.

Randal A. Anderson, Jr., Cincinnati, Ohio, for appellant.
Nat Tipton, Knox Bigham, and Milton P. Rice, Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.


2
Now, therefore, in view of our decision in Troy Lee Eaves v. Edwards, 6 Cir., 235 F.2d 959, the appeal is hereby dismissed.